Citation Nr: 1452586	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to recognition of A.J.S., the Veteran's son, as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel

	


INTRODUCTION

The Veteran had active service from April 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to recognition of his son, A.J.S., as a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.  The Veteran asserts that his son, A.J.S., became incapable of self-support prior to attaining the age of 18 years old, due to blindness.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

First, the Board notes that the birth certificate for A.J.S. is not associated with the claims file.  On remand, a copy of the birth certificate should be obtained and associated with the claims file.

Medical evidence indicates that A.J.S. has been diagnosed with retinitis pigmentosa, and was declared legally blind at the age of 15.  See October 2012 statement from Dr. A.

The Board notes that, certainly, there are persons who are blind that are capable of self-support and independent self-care.  In this particular case, however, in light of several statements made by the Veteran and several physicians, it is not entirely clear whether A.J.S. was capable of such prior to the age of 18 (or ever).  

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the information and evidence needed to substantiate a claim for recognition as a helpless child on the basis of permanent incapacity of self-support, a retrospective opinion is required to determine whether the Veteran's son, A.J.S., became permanently incapable of self-support at the age of 18.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also, Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  Therefore, a remand is necessary to obtain a retrospective opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file a copy of A.J.S.'s birth certificate.

2.  Contact the Veteran and request that he identify any and all treatment and/or educational records pertaining to his son, A.J.S., that are not already of record.  If the Veteran identifies outstanding pertinent treatment and/or educational records pertaining to this claim, request that he provide or authorize VA to obtain these records on his behalf.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014). 

The Veteran should also be asked to provide a detailed description of A.J.S.'s daily activities and how his disabilities incapacitate him such that he should be considered a helpless child on the basis of permanent incapacity for self-support before reaching age 18. 

3.  After the above development is completed, schedule the Veteran's son, A.J.S., for a VA examination to determine whether A.J.S., at the age of 18, was permanently incapable of self-support as a result of his disabilities, to include retinitis pigmentosa.  

The Veteran and A.J.S. should be advised that the failure to report for a VA examination, without good cause, might have adverse consequences on the current claim.

The claims file must be made available to the VA examiner.  The VA examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the VA examiner should be conducted at this time, and included in the examination report.

a)  In particular, the VA examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that A.J.S.'s disabilities, to include retinitis pigmentosa, rendered him permanently incapable of self-support at the age of 18.  If possible, the VA examiner should indicate what employment limitations, if any, would have existed at age 18. 

b)  If the VA examiner determines that A.J.S. is (and has been) capable of self-support, the VA examiner is asked to discuss the evidence that establishes that A.J.S. is capable of self-support with particular attention to his industrial and employment capabilities, if any.  

c)  If the VA examiner determines that A.J.S. was permanently incapable of self-support at the age of 18, the VA examiner is then asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that there was improvement sufficient to render A.J.S. capable of self-support after age 18.  The examiner must provide a complete rationale for any stated opinion.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.
 
5.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  

If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 

6.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



